Citation Nr: 1130084	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-39 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left lower extremity neuropathy.

2.  Entitlement to an initial compensable evaluation for right lower extremity neuropathy.

3.  Entitlement to an initial compensable evaluation for right upper extremity neuropathy.

4.  Entitlement to an evaluation in excess of 30 percent for adjustment disorder with generalized anxiety disorder and major depressive disorder.

5.  Entitlement to an evaluation in excess of 20 percent for lumbosacral spine degenerative disc disease, status post anterior lumbar interbody fusion.

6.  Entitlement to an evaluation in excess of 10 percent for cervical strain.

7.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1983 to September 1987, and from September 1990 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and January 2008 rating decisions by the Boise, Idaho, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In May 2007, the RO denied entitlement to increased evaluation for lumbar and cervical spine disabilities, and granted an increased 30 percent evaluation for a psychiatric disorder.  The January 2008 decision denied entitlement to TDIU, and granted service connection for neuropathy of the bilateral lower and right upper extremities, each rated 0 percent disabling..

The issues of evaluation for psychiatric, cervical spine, lumbar spine, and right upper extremity neuropathy, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left lower extremity neuropathy is manifested by no worse than mild impairment, demonstrated by subjective complaints of pain, numbness, and an "electric sensation," and objective EMG results showing nerve dysfunction.

2.  Right lower extremity neuropathy is manifested by no worse than mild impairment, demonstrated by subjective complaints of pain, numbness, and an "electric sensation," as well as objective EMG results showing nerve dysfunction and findings of decreased pain sensation.


CONCLUSIONS OF LAW

1.  The criteria for an increased 10 percent evaluation, but no higher, for left lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8720 (2010).

2.  The criteria for an increased 10 percent evaluation, but no higher, for right lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8720 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal; the Veteran, through his representative, specified in a November 2008 statement that he was seeking a 10 percent evaluation for neurological manifestations of his spine disabilities.  Accordingly any error which may have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The decision granting service connection for bilateral lower extremity neuropathy was issued in January 2008.  In November 2008, within the one year appellate period, the Veteran's representative submitted a written statement disagreeing with the assigned noncompensable evaluations of the left and right lower extremity neurological problems.  He stated that the evidence of record supported a"10 percent evaluation for the peripheral radiculopathy of the bilateral lower...extremities...."  This was a timely notice of disagreement (NOD) sufficient to place the matters in appellate status and confer jurisdiction to the Board.  38 C.F.R. §§ 20.200, 20.201.

VA treatment records from 2007 to the present reveal continued complaints of pain, tingling, and loss of sensation in the lower extremities.  Symptoms were present particularly in the lower legs, feet, and toes.  EMG testing in March 2007 showed abnormal sensory results.

A VA peripheral nerves examination was conducted in November 2007; the examiner reviewed the claims file, to include the prior EMG testing.  The veteran complained of lower extremity stiffness, paresthesias, dysthesias, pain, and an "electric sensation."  A lumbar spine bulging disc was noted.  There was no impairment of motor function or reflexes in the legs.  Pain sensation was decreased on the right.  Bilateral lower extremity neuropathy related to the service connected low back disability was diagnosed.  Neuralgia of each limb was present, and some daily functions were impacted.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's lower extremity neurological problems are rated under Code 8270, for neuralgia associated with the sciatic nerve.  This affects movement of the foot, the leg below the knee, and the function of the knee.  Mild impairment merits a 10 percent evaluation.  Moderate impairment is rated 20 percent disabling.  Moderately severe impairment is assigned a 40 percent evaluation.  A 60 percent rating is assigned for severe impairment, and when the impairment represents complete paralysis, an 80 percent evaluation is assigned.  38 C.F.R. § 4.124a, Code 8720.  Neuralgia is defined as "a dull and intermittent pain," and may not be rated more than moderately disabling.  38 C.F.R. § 4.124.

The medical evidence of record and the Veteran's competent and credible reports of the symptomatology he experiences demonstrate a mild impairment of the left and the right lower extremities due to neuropathy.  The Veteran experiences steady pain of the lower legs, as well as some sensory deficit.  He reports, and the VA examiner confirms, that this objectively corroborated symptomatology has some impact on his daily activities.  The overall disability picture most closely approximates the criteria for a 10 percent evaluation for each leg.  

The reported impairment is relatively minor, and there is no muscular or motor impairment of the lower extremities which might indicate a greater degree of disability warranting a higher evaluation.  Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the neuropathies, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

Accordingly, entitlement to an increased, 10 percent evaluation for the left and for the right lower extremity neuropathy is warranted.  This is a full grant of the benefit sought on appeal with respect to these issues.


ORDER

An increased, initial 10 percent evaluation for left lower extremity neuropathy is granted.

An increased, initial 10 percent evaluation for right lower extremity neuropathy is granted.


REMAND

With regard to the remaining issues, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims, or to satisfy due process concerns.

Right Upper Extremity Neuropathy

As was noted above, the January 2008 rating decision granted service connection for right upper extremity neuropathy as due to the service connected cervical spine disability, and assigned a 0 percent evaluation.  In November 2008, the Veteran, through his representative, expressed disagreement with that evaluation.  This was a timely NOD.  38 C.F.R. §§ 20.200, 20.201.  The claims file does not reflect that any action has been taken with respect to that NOD.

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Lumbar, Cervical Spine, and Psychiatric Disabilities

The Veteran last underwent examinations of his spine, both lumbar and cervical, in May 2007.  Since that time, he has reported worsening of his disabilities, and VA treatment records also show worsening complaints related to his lower and upper back problems.  These treatment records are themselves no more recent than July 2008.  The Veteran's representative specifically pointed out in May 2011 that the findings of record are stale, and has indicated that updated examination findings would be helpful.

Similarly, the Veteran's most recent psychiatric examination took place in September 2008.  The Veteran and his representative allege worsening of the service connected disorder since that examination.  Moreover, the September 2008 examiner indicated that the Veteran's psychiatric symptoms were affected by his physical complaints; worsening of the latter would impact the former.

The evidence of record is insufficient upon which to evaluate the service connected disabilities.  The record indicates the likelihood of worsening since the last relevant evidence was associated with the claims file.  On remand, updated examination findings and treatment records should be obtained.




TDIU

The remaining issue of TDIU is inextricably intertwined with the pending evaluation questions.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the severity of the service connected disabilities will clearly be relevant to their impact on the Veteran's occupational functioning, the evaluations must be established prior to adjudication of the TDIU question.

Further, apparently in response to the SOC on the TDIU issue, the Veteran indicated he desired a hearing before a decision review officer (DRO) at the RO; he did not indicate he wished to appear before the Board.  While a local hearing was conducted in September 2007, the issue of TDIU was not the focus, and the Veteran touched on the elements of that benefit only tangentially.  The formal claim for TDIU was in fact not received until two days after the hearing.

In October 2008, the RO asked the Veteran, through his representative, to clarify whether he still desired a local hearing on TDIU.  Although the representative submitted a statement in lieu of a Form 646 in preparation for forwarding of the appeals to the Board, the representative failed to clarify the Veteran's desires with regard to a hearing.  The Veteran has a right to a hearing on the TDIU issue.  38 C.F.R. § 3.103.  On remand, the Veteran should be asked to clarify whether he still desires a hearing on that issue, and if so, such should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to clarify his hearing request with regard to TDIU entitlement.  Does the Veteran still wish to appear before a DRO and testify?

2.  Obtain updated treatment records from the VA medical center in Boise, Idaho, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for a VA spine examination.  The examiner must describe in detail the current status of the Veteran's service connected cervical and lumbosacral spine disabilities.  The examiner should specifically comment of the impact of the spine disabilities on the Veteran's occupational functioning.

4.  Schedule the Veteran for a VA mental disorders examination.  The examiner must describe in detail the current status of the Veteran's service connected psychiatric disability.  The examiner should specifically comment of the impact of the disability on the Veteran's occupational functioning.

5.  Provide the Veteran an SOC which addresses the issue of entitlement to an increased, compensable evaluation for right upper extremity neuropathy.

If any appeal is perfected by a timely filed substantive appeal, the issue should be certified to the Board.

6.  With regard to the remaining appellate issues, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


